Title: To Thomas Jefferson from Nicolas Gouin Dufief, 4 August 1801
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


Monsieur,
à Philadelphie, ce 4 d’Août. 1801—
Je vous envoye par Mr. Duane, la morale de Jesus-Christ & des Apôtres, édition de Didot; cet ouvrage manquoit à votre Collection des Moralistes anciens, pour qu’elle fut complete, lorsque j’eus l’honneur de vous voir à Philadelphie. S’il vous convient vous le Garderez, sinon Mr. Duane me fera l’amitié de me le rapporter; le prix en est de 250 Cts.
J’attends par les premiers bâtimens qui arriveront de France, une collection nombreuse des ouvrages nouveaux les plus piquans; Je vous en ferai passer le Catalogue dès qu’il Sera imprimé. Sûr d’être bien servi par mes Correspondans, je serais charmé, lorsque vous desirerez faire venir des livres d’Europe, que vous vous adressassiez à moi.
J’ai l’honneur d’être, Monsieur, avec tous les Sentimens qui vous Sont dus à tant de titres Votre très dévoué Serviteur.
N. Goüin Dufief
 
Editors’ translation
Sir,
Philadelphia, today 4 August 1801
I am sending you, by way of Mr. Duane, The Moral Philosophy of Jesus Christ and the Apostles in the Didot edition; this work was missing, for it to be complete, from your collection of the ancient moral philosophers when I had the honor of seeing you in Philadelphia. If it suits you, keep it; if not, Mr. Duane will do me the favor of bringing it back to me; its price is 250 cents.
I am expecting, by the first ships that arrive from France, an ample collection of the most lively new works; I shall have a catalogue of them sent to you as soon as it is printed. Certain of being well served by my correspondents, I should be delighted, when you desire to have books sent from Europe, that you should address yourself to me.
I have the honor of being, Sir, with all the sentiments to which you are entitled for so many reasons, Your very devoted Servant.
N. Goüin Dufief
